DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant’s invention is drawn to a efficient method and a more efficient device for controlling the storage format of the on-chip storage resource (i.e., obtaining occupied storage space of each processing core in the many-core system, the storage state of each processing core can be known in time, and therefore the storage format of the on-chip storage resource can be adjusted, the on-chip storage resource can be fully utilized, the operation efficiency after mapping to each processing core is maximized, and the occupied storage space does not exceed the preset storage space, thus the operation efficiency of the RISCV control code of each processing core is maximized in a case where over-limit of the core storage space and overflow of the stack will not occur in each processing core, so that the operation efficiency after mapping of the whole mapping scheme is improved).
Applicant’s independent claims 1 and 8 each recite, inter alia, a method for controlling a storage format of an on-chip storage resource with a structure as defined in the specification (pages 3-8 and 11-13) including while mapping a neural network model to a many-core system, generating an on-chip storage resource of each processing core in the many-core system, and storing the on-chip storage resource into a specified file; and parsing out a storage format of the on-chip storage resource based on the specified file, obtaining occupied storage space of each processing core, and adjusting the storage format of the on-chip storage resource of each processing core based on the occupied storage space of each processing core. These limitations are neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bokhari et al. (US 2019/0187963) discloses a method of configuring a multi-processing-unit System on Chip SoC to execute a CNN process comprising a plurality of CNN layers comprising the steps of: receiving a plurality of predetermined schedules each specifying an order of processing steps for processing of input feature maps (input FMs) input to a CNN layer of the CNN process, and for processing output feature maps (output FMs) output from the CNN layer of the CNN process (abstract and [0025]).
Balasubramaniyan et al. (US 2020/0218917) discloses an  allocation module allocates a plurality of instances based on the kernel size comprising an allocation module allocates a plurality of instances to the reconfigurable convolution engine based on the kernel size (abstract and [0038]-[0039]).
Cohen et al. (US 2014/0108703) discloses a size of a first-level map structure and/or a second-level map page cache structure is varied according to an available amount of buffer storage provided by one or more buffer memories after allocating others of a plurality of data structures (abstract and [0688]-[0692]).
However, none of above prior art teaches nor suggests “while mapping a neural network model to a many-core system, generating an on-chip storage resource of each processing core in the many-core system, and storing the on-chip storage resource into a specified file; and parsing out a storage format of the on-chip storage resource based on the specified file, obtaining occupied storage space of each processing core, and adjusting the storage format of the on-chip storage resource of each processing core based on the occupied storage space of each processing core” as recited in claims 1 and 8.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 5712725535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUO H LI/           Primary Examiner, Art Unit 2133